Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a DIV of 15/456,595, which was filed on 3/13/17.
15/456,595 is a continuation in part of 14/306,251, which is a continuation in part of 13/662,533.  
The instant claims contain at least the limitation:
“at least one functional component, selected from the group consisting of a solvent, a polymerization retardant, a polymer binder or a precursor of polymer binder, a dopant, a latent dopant, a dielectric layer protection agent, a dielectric layer repair agent, a plasticizer, an impact modifier, a reinforcing filler, a blowing agent, a crosslinking agent, an ultraviolet stabilizer, a flame retardant, a photoresist, a thickening agent, a defoaming agent, an emulsifier, a surfactant, and a dispersion stabilizer”.
Specifically note that there is no disclosure of reinforcing filler, repair agent, emulsifier, ultraviolet stabilizer, etc.  The limitation was first added in the 15/456,595 application, thus has a filing date of 3/13/17.  The application does not have the filing dates of 14/306,251 and 13/662,533 because of the limitation.   See MPEP 608.04(a) and Ex parte Vander Wal, 109 USPQ 119, 1956 C.D. 11, 705 O.G. 5 (Bd. App. 1955) 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 (and dependent claim 12), the limitation weakly basic is indefinite.  Specifically, “weakly” extends the scope of basic as to render a lack of clarity of what basicity is inside and outside the claim.
Claim 16 recites that the capacitor is used for the applications of automobile electrical and electronic equipment, audio-video appliance, …. and “power supplies”.  The conjuction at the end “and” implies that it is used for all the cited end uses (e.g. audio-video appliance and LED lighting systems).  It is unclear is being claimed.  Did applicant intend “or” instead of “and” and thus list the intended uses in the alternative?  Is the limitation limiting to a capacitor that can be utilized in all of the listed applications?  Is the claim limiting the capacitor for use in some application that has the entire list of uses in one device?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0293514 (herein Han).
Note that 2014/0293514 is application number 14/306,251.  Also note that the standards and issues are different for prior art rejections and for support of the claims in the earlier filed parent application (Hans, etc.).  See MPEP 2133.01.  When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b).  Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).  “[W]hen an applicant files continuation applications, a patent issuing from an earlier application may anticipate claims containing new matter under 35 U.S.C. §132. When the earlier application lacks any support in the written description for the new subject matter, the new matter cannot claim priority back to the original filing. In that case, a patent issuing from the earlier application may become anticipatory prior art.” AK Steel Corp. v. Sollac, 68 USPQ2d 
As to the claims 1-3, Han discloses a solution (paragraph 36, 91 and examples) for forming an electroactive coating and coatings thereof (paragraph 91) containing a conjugated heteroaromatic polymer (paragraph 98 and examples) being transition metal free (paragraph 33) and being prepared directly from a composition comprising the claimed formula 1 and 2 (note it is disclosed identically as claimed starting at paragraph 68 to 78 and also in claims 1 and 21 of the Han).  
The composition comprises a functional component such as a polymerization retardant a polymerization retardant and a polymer binder (paragraph 33 and examples).  The polymerization retardant is a lewis base with a stronger basicity than the monomer (paragraph 34, 43, 102 and examples).  The polymer contains a dopant (paragraph 84-86).  Specifically note paragraph 85, which lists the same acids as utilized as the polymerization catalyst (paragraph 33, 39, 56, 59 and examples).  
As to claims 4-5, see paragraph 102 disclosing O-containing polymers as the retardant, which would also implicitly be a binder.  See example 47 which states that O-containing polymers  such as poly methyl methacrylate are both the retardant and the binder in paragraph 200.
As to claim 6, the catalyst is a polymeric acid (paragraph 33), which Han also states are dopants (paragraph 85).
As to claim 7, the polymeric acid is listed as polystyrenesulfonic acid.  See paragraph 60.
As to claims 8 and 13, the binder is poly methyl methacrylate (PMMA, paragraph 102 and 200), which applicant admits in the originally filed specification is a thermoplastic binder.
As to claim 9, poly methyl methacrylate is a homopolymer by definition, or one would interpret it as a homopolymer since no other comonomers are disclosed (note that a copolymer would also read on the instant claim).
As to claim 10, the claim is a product by process claim and the process steps (in situ during polymerization) are given little patentable weight absent a showing a criticality.  See MPEP 2113.  In the instant case, the polymethyl methacrylate is present and would be identical regardless to whether it was preformed or formed in situ.  
As to claim 11-12, Y=hydrogen, Z=halogen (e.g. chloride).    See paragraph 68, 49 and examples.
As to claim 14, the coating is comprised in electroactive objects as for EMI shielding.  See paragraph 88.
As to claim 15 and 21-22, capacitors containing the coating are disclosed, which are formed directly (paragraph 91) on the capacitor.  See paragraph 22, 23 and examples.
As to claim 16, the capacitors are for electronic equipment, LED, solar cell applications (paragraph 41 and 90), etc.  Note that since the capacitor is the same, it would have been suitable in any of the listed applications.
As to claim 17, flexible electronic articles (devices) are taught.  See paragraph 88 and 90.
As to claim 18, electrochromic displays (windows) are taught.  See paragraph 89.
As to claim 19, Han teaches a capacitor formed from the steps of solution casting the solution of claim 1.  See paragraph 36.
As to claim 20, electrochromic displays (windows, paragraph 89) formed from solution casting (paragraph 36) the solution of claim 1.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 16 of U.S. Patent No. 10,519,328. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, patented claim 1 discloses a composition identical to the composition for forming the heteroaromatic polymer, which is designed to be polymerized (patented claim 16).  The composition has a solvent, thus is a solution.  The composition does not have transition metals (thus is free thereof).  All limitations are met.
As to claims 2-3, the composition of patented claim 1 is for forming an electroactive coating, thus it would have been obvious to have prepared the coating and thereby arrive at claim 2 because that is the intended purpose the composition.  
As to claim 4, see patented claim 2.
As to claim 5, see patented claim 3.
As to claim 6, see patented claim 4.
As to claim 7, see patented claim 5.
As to claim 8, see patented claim 6.
As to claim 9, see patented claim 7.
As to claim 10, see patented claim 8.
As to claim 11, see patented claim 9.
As to claim 12, see patented claim 10.
As to claim 13, see patented claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764